        Case 7:19-cv-06838-PMH
Case 7-19-cv-06838-PMH          Document
                          Document       64 inFiled
                                   63 Filed    NYSD 04/27/20 Page 1 ofPage
                                                      on 04/24/2020    2   1 of 2




                                                                                          Eliza M. Scheibel
                                                                                      914.872.7303 (direct)
                                                                           Eliza.Scheibel@wilsonelser.com
April 24, 2020


VIA ECF

The Honorable Judge Phillip Halpern
United States District Judge
Daniel Patrick Moynihan
United State Courthouse
500 Pearl Street
New York, New York 10007-1312

        Re:       TAL Properties of Pomona, LLC, et al v. Village of Pomona, et al., No. 19-cv-
                  06838 (PMH)
                  Our File No.: 00295.12564


Dear Judge Halpern:

        We represent defendants, the Village of Pomona, Brett Yagel, Doris Ulman, and Louis

Zummo in this action. We write to request a two-week extension of time to respond to Plaintiffs’

Amended Complaint, which would move the deadline from April 27, 2020 to May 11, 2020.

Plaintiffs consent to this extension and we have attached a proposed stipulation and order signed

by the parties.

        Defendants Village of Pomona, Brett Yagel, and Doris Ulman previously filed a motion

to dismiss Planitiffs’ first complaint. In response to that motion, Plaintiffs sought to amend the

complaint. On March 24, 2020, this Court granted Plaintiffs a third extension of time to file an

amended complaint, setting the deadline for the amended complaint to March 27, 2020. The

March 24, 2020 Order set April 27, 2020 as the deadline for defendants Village of Pomona,

Yagel, and Ulman to send plaintiff a pre-motion letter regarding the Amended Complaint in

accordance with Rule 4(C) of this Court’s Individual Practices.




8239106v.1
        Case 7:19-cv-06838-PMH
Case 7-19-cv-06838-PMH          Document
                          Document       64 inFiled
                                   63 Filed    NYSD 04/27/20 Page 2 ofPage
                                                      on 04/24/2020    2   2 of 2
                                                                                                 2

         The Plaintiffs’ Amended Complaint names seven additional defendants and added five

 causes of action. As noted in Plaintiff’s April 17, 2020 letter to the Court, a number of the

 newly-named defendants have not been served yet, and the scheduling of a pre-motion

 conference on a motion to dismiss would be pre-mature. Wilson Elser may be retained to

 represent some of the newly-named defendants.

         Accordingly, Wilson Elser seeks an additional two weeks to review the new claims and

 parties identified in the Amended Complaint and to send Plaintiffs a pre-motion letter pursuant to

 this Court’s individual rules. Thank you for your consideration.


 Respectfully submitted,

 Wilson Elser Moskowitz Edelman & Dicker LLP

 /s/ Eliza M. Scheibel


Application granted. The Clerk is instructed to
terminate ECF No. 63.

                           SO ORDERED.
Dated: New York, NY
       April 27, 2020      _____________________
                           Philip M. Halpern, U.S.D.J.




 8239106v.1
